Equity interest (%) Companies 12/31/2011 12/31/2010 Main activities Jurisdiction Direct interest: full consolidation CSN Islands VII Corp. 100.00 100.00 Financial transactions Grand Cayman/Cayman Island CSN Islands VIII Corp. 100.00 100.00 Financial transactions Grand Cayman/Cayman Island CSN Islands IX Corp. 100.00 100.00 Financial transactions Grand Cayman/Cayman Island CSN Islands X Corp. 100.00 100.00 Financial transactions Grand Cayman/Cayman Island CSN Islands XI Corp. 100.00 100.00 Financial transactions Grand Cayman/Cayman Island CSN Islands XII Corp. 100.00 100.00 Financial transactions Grand Cayman/Cayman Island Tangua Inc. 100.00 100.00 Financial transactions Panama City/Panama International Investment Fund 100.00 100.00 Equity interests and financial transactions Belize CSN Minerals S. L.(1) 100.00 100.00 Equity interests Madrid/Spain CSN Export Europe, S.L. (2) 100.00 100.00 Financial transactions, product sales and equity interests Madrid/Spain CSN Metals S.L. (3) 100.00 100.00 Equity interests and financial transactions Madrid/Spain CSN Americas S.L. (4) 100.00 100.00 Equity interests and financial transactions Madrid/Spain CSN Steel S.L. (5) 100.00 100.00 Equity interests and financial transactions Madrid/Spain TdBB S.A 100.00 100.00 Dormant company Panama City/Panama Sepetiba Tecon S.A. 99.99 99.99 Port services Itaguaí/RJ, Brazil Mineração Nacional S.A. 99.99 99.99 Mining and equity interests Congonhas/MG,Brazil CSN Aços Longos S.A.- merged by Parent Company on 1/28/2011 Manufacture and sale of steel and/or metallurgical products Volta Redonda/RJ, Brazil Florestal Nacional S.A.(6) 99.99 99.99 Reforestation São Paulo/SP, Brazil Estanho de Rondônia S.A. 99.99 99.99 Tin mining Ariquemes/RO, Brazil Cia Metalic Nordeste 99.99 99.99 Manufacture of packaging and distribution of steel products Maracanaú/CE, Brazil Companhia Metalúrgica Prada 99.99 99.99 Manufacture of packaging and distribution of steel products São Paulo/SP, Brazil CSN Cimentos S.A. 99.99 99.99 Cement manufacturing Volta Redonda/RJ, Brazil Inal Nordeste S.A.- merged by Parent Company on 5/30/2011 99.99 Service center for steel products Camaçari/BA, Brazil CSN Gestão de Recursos Financeiros Ltda. 99.99 99.99 Dormant company São Paulo/SP, Brazil Congonhas Minérios S.A. 99.99 99.99 Mining and equity interests Congonhas/MG,Brazil CSN Energia S.A. 99.99 99.99 Sale of electric power Rio de Janeiro/RJ, Brazil Transnordestina Logística S.A. 70.91 76.45 Railroad logistics Fortaleza/CE, Brazil Indirect interest: full consolidation CSN Aceros S.A. 100.00 100.00 Equity interests Panama City/Panama Companhia Siderurgica Nacional LLC 100.00 100.00 Steel Delaware/EUA CSN Europe Lda.(7) 100.00 100.00 Financial transactions, product sales and equity interests Madeira Island/Portugal CSN Ibéria Lda. 100.00 100.00 Financial transactions and equity interests Madeira Island/Portugal CSN Portugal, Unipessoal Lda. (8) 100.00 100.00 Financial transactions and product sales Madeira Island/Portugal Lusosider Projectos Siderúrgicos S.A. 100.00 100.00 Equity interests Seixal/Portugal Lusosider Aços Planos, S. A. 99.94 99.94 Steel and equity interests Seixal/Portugal CSN Acquisitions, Ltd. 100.00 100.00 Financial transactions and equity interests London/England CSN Resources S.A.(9) 100.00 100.00 Financial transactions and equity interests Münsbach/Luxemburg CSN Finance UK Ltd 100.00 100.00 Financial transactions and equity interests London/England CSN Holdings UK Ltd 100.00 100.00 Financial transactions and equity interests London/England CSN Handel GmbH(10) 100.00 Financial transactions, product sales and equity interests Vienna/Austria Itamambuca Participações S. A. - merged by CSN Cimentos em 5/30/2011 99.99 Mining and equity interests Arcos/MG, Brazil Companhia Brasileira de Latas (11) 59.17 Sale of cans and containers in general and equity interests São Paulo/SP, Brazil Rimet Empreendimentos Industriais e Comerciais S. A.(11) 58.08 Production and sale of steel containers and forestry Resende/RJ, Brazil Companhia de Embalagens Metálicas MMSA (11) 58.98 Production and sale of cans and related activities Barra Mansa/RJ, Brazil Empresa de Embalagens Metálicas - LBM Ltda. (11) 58.98 Sales of containers and holding interests in other entities Barra Mansa/RJ, Brazil Empresa de Embalagens Metálicas - MUD Ltda. (11) 58.98 Production and sale of household appliances and related products São Paulo/SP, Brazil Empresa de Embalagens Metálicas - MTM do Nordeste (11) 58.98 Production and sale of cans and related activities São Paulo/SP, Brazil Companhia de Embalagens Metálicas - MTM (11) 58.98 Production and sale of cans and related activities Teresina/PI, Brazil Direct interest: proportionate consolidation Nacional Minérios S.A. 60.00 60.00 Mining and equity interests Congonhas/MG, Brazil Itá Energética S.A. 48.75 48.75 Generation of electric power São Paulo/SP, Brazil MRS Logística S.A. 27.27 22.93 Railroad transportation Rio de Janeiro/RJ, Brazil Consórcio da Usina Hidrelétrica de Igarapava 17.92 17.92 Electric power consortium Belo Horizonte/MG, Brazil Aceros Del Orinoco S.A. 22.73 22.73 Dormant company Panama City/Panama CBSI - Companhia Brasileira de Serviços de Infraestrutura (12) 50.00 Provision of services Araucária/PR, Brazil Indirect interest: proportionate consolidation Namisa International Minerios SLU 60.00 60.00 Equity interests and sales of products and minerals Madrid/Spain Namisa Europe, Unipessoal Lda. 60.00 60.00 Equity interests and sales of products and minerals Madeira Island/Portugal MRS Logística S.A. 6.00 10.34 Railroad transportation Rio de Janeiro/RJ, Brazil Aceros Del Orinoco S.A. 9.08 9.08 Dormant company Panama City/Panama Aloadus Handel GmbH (10) 60.00 Financial transactions, product sales and equity interests Vienna/Austria (1) New corporate name of CSN Energy S.à.r.l., changed on December 15, 2010. (2) New corporate name of CSN Export S.à.r.l., changed on August 9, 2011. (3) New corporate name of CSN Overseas S.à.r.l., changed on December 15, 2010. (4) New corporate name of CSN Panamá S.à.r.l., changed on December 15, 2010. (5) New corporate name of CSN Steel S.à.r.l., changed on December 17, 2010. (6) New corporate name of Itaguaí Logística S.A., changed on December 27, 2010. (7) New corporate name of CSN Madeira Lda., changed on January 8, 2010. (8) New corporate name of Hickory-Comércio Internacional e Serviços Lda., changed on January 8, 2010. (9) New corporate name of CSN Cement S.à.r.l., changed on June 18, 2010. (10) Companies that became subsidiaries on November 3, 2011. (11) Companies that became subsidiaries on July 12, 2011. (12) Equity interest acquired on December 5, 2011. Other consolidations Interest held Exclusive funds 12/31/2011 12/31/2010 Main activities Direct interest: full consolidation DIPLIC - Fundo de investimento multimercado 100.00 100.00 Investment fund Mugen - Fundo de investimento multimercado 100.00 100.00 Investment fund
